Citation Nr: 1707414	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected disability.

3.  Entitlement to service connection for spinal trauma, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for glaucoma, to include as secondary to service-connected disability.

6.  Entitlement to service connection for hypothermia, to include as secondary to service-connected disability.

7.  Entitlement to service connection for migraines, to include as secondary to service-connected disability.

8.  Entitlement to an initial rating higher than 10 percent for intentional tremors and drug induced Parkinson's like tremors.

9.  Entitlement to an initial compensable rating for heat stroke.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and March 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the February 2008 decision, the RO denied service connection for a left arm disability.  In the March 2012 decision, the RO made the following determinations: granted service connection for intentional tremors and drug induced Parkinson's like tremors and assigned an initial 10 percent disability rating, from June 16, 2010; granted service connection for heat stroke and assigned an initial noncompensable (0 percent) disability rating, from June 16, 2010; and denied service connection for arthritis, spinal trauma, a left ankle disability, glaucoma, hypothermia, and migraines.  The Veteran timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  As such, he was initially scheduled for his requested hearing in October 2016.  Prior to the date of the October 2016 hearing, the Veteran requested that the hearing be rescheduled because he was attempting to obtain additional treatment records and his psychiatric medications needed to be adjusted so that he was able to function (see a September 2016 "Statement in Support of Claim" form (VA Form 21-4138) submitted by the Veteran).  The Board finds that the Veteran has shown good cause for rescheduling the hearing.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board hearing before a Veterans Law Judge.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




